Citation Nr: 1642524	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  09-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and/or diabetes mellitus.

3.  Entitlement to service connection for an eye disorder, to include as secondary to in-service herbicide exposure and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1972 in the Army and from December 1990 to May 1991 in the Air Force.  The Veteran was also a member of the Army National Guard and United States Army Reserve with annual periods of active duty for training from 1975 to 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a Central Office hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In November 2011, the Board remanded these matters for additional development and readjudication. 

The Board notes that a hearing was held in August 2016 before a different Veterans Law Judge on issues which were not addressed during the October 2011 hearing.  The issues discussed at the August 2016 hearing will be the subject of a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current diabetes mellitus was the result of exposure to Agent Orange while stationed in Korea near the Demilitarized Zone (DMZ).  The Veteran also asserts that his hypertension and eye disorders were the result of in-service exposure to Agent Orange, and/or caused or aggravated by his diabetes mellitus.

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iv) (2015).

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam, and specifically when there is an allegation of exposure to herbicides along the DMZ in Korea.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (p).

The Board notes that the Veteran's service personnel records from Army were unavailable for review.  When service medical records are lost or missing, the VA has a heightened obligation to satisfy the duty to assist.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Review of service treatment records reveal that the Veteran served in Korea.  Copies of the Veteran's DD Form 214 confirm that the Veteran was stationed in Korea and that his last duty assignment was 63rd Engineer Company.  However, it is unclear where the Veteran served while in Korea, thus it is unclear whether the Veteran is presumed to have been exposed to Agent Orange.

During his October 2011 Board hearing and in written statements of record, the Veteran has asserted that he served in Korea from October 1969 to October 1970 with the 40th Engineers and was linked to the 1 Corp 547th Engineer Company (fb).  Further the Veteran stated he was in an NCO Academy at Camp Red Cloud or Camp Casey in 1969, near the DMZ.  Additionally, he reported that he was a mail courier for his unit while stationed in Korea, which resulted in frequent trips into the DMZ.  Additionally, while stationed at Camp Mercer, he contends that he was given a duty job of spraying herbicides from a backpack with a spray nozzle. 

The Veteran has also submitted statements from a fellow serviceman, a medic who was stationed in Camp Mercer.  The medic stated that he had participated in spraying herbicides while stationed at Camp Mercer.

In the November 2011 Remand, the Board instructed the AOJ to verify the Veteran's membership in the 40th Engineer Company and/or the 1 Corps 547th Engineer Company (fb) from October 1969 to October 1970 as well as to obtain copies of any information available, including unit records, morning reports, or any other information the U.S. Army and Joint Services Records Research Center (JSRRC) believed could verify the Veteran's exposure to herbicides.

The AOJ obtained the Veteran's service personnel records from Air Force as well as received a response from NARA (National Archives and Records Administration) in August 2012.  NARA reported that it had annual histories covering 1969 and 1970 for both the 40th Engineer Company and the 547th Engineer Company among the Records of United States Army, Pacific (Record Group 550).  However, those records did not appear to include references to herbicide usage, as they focused on activities of the units during the respective years.  NARA noted that JSRRC had material on the use of herbicides in Southeast Asia.

In additional written statements, the Veteran reported that his unit of assignment was the 40th Engineer Topography located on Camp Mercer, 2nd Engineer Group.  He indicated that his military occupational specialty (MOS) was 83D20 Process Photographer and his duty assignment was mailman/courier from around November 1969 to August 1970.  Additional service personnel records associated with the record showed that the Veteran was part of 40th Engineer Company in October 1970.  The Veteran also provided copies of service personnel records showing that other members of 2nd Engineer Group were on temporary duty to DMZ Fence and area in May 1971 and that other members of the 40th Engineer Group were given hostile force pay for performed duties in the DMZ in June 1971.

The AOJ made requests to JSRRC in July 2014, January 2015, and May 2015. 
Before a response was received from JSRRC, the Veteran, in a July 2015 VA Form  27-0820 (Report of General Information), informed the AOJ that he wanted to move on with his appeal and have the DRO issue a decision without any more information from JSRRC or any other entity.  After receiving the July 2015 supplemental statement of the case, the Veteran then indicated that the Army and VA had not fulfilled their duty to assist him in verifying his herbicide exposure while serving in Korea.

In August 2016, the Veteran submitted an additional lay statement from another unit member of 40th Engineer Group who did not know him but who did report had he had performed duties around the DMZ from November 1970 to November 1971. 

Under these circumstances, the Board finds that a determination as to whether the Veteran's Army unit was ever exposed to herbicides while stationed in Korea, due to close proximity with the DMZ, as claimed by the Veteran, cannot be made without additional development.  In order to adequately address the November 2011 Remand instructions, the Board must again remand the appeal in order to have JSRRC verify whether Veteran was exposed to herbicides while stationed in Korea.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Finally, any updated VA treatment records should be obtained.  The record contains Fayetteville VA Medical Center (VAMC) treatment records most recently dated in July 2015.  Therefore, on remand, updated VA treatment records, from Fayetteville VAMC, to include all associated outpatient clinics, dated since July 2015, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613   (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed diabetes mellitus, hypertension, and eye disorder from Fayetteville VAMC for the time period from July 2015 to the present and associate them with the record.

2.  The AOJ should then obtain the unit history, morning reports, and/or any other information useful in determining exposure to herbicides for the 40th Engineers, and the 1 Corp 547th Engineer Company (fb) during the time period from October 1969 to October 1970 for the purpose of determining whether this unit supported one of the larger units recognized as being stationed in the area where Agent Orange was used along the DMZ in Korea.  Specifically, the AOJ should submit the request in the form of a hard copy letter via mail or fax to JSRRC, providing the Veteran's unit of assignment from October 1969 to October 1970.  All reasonable efforts should be made to verify the Veteran's exposure to herbicides as a member of the 40th Engineer Company or Group and/or 1 Corp 547th Engineer Company (fb).  Records, if any, should be associated with the electronic claims file.  If no records can be found, or if they have been destroyed, ask for specific confirmation of that fact.

3.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review correspondence with JSRRC to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the July 2015 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

